DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant has not amended, added, or canceled any claims.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. On page 9 of Applicant’s remarks, Applicant argues that the Linhart reference fails to teach limitations, “determining, using the machine learning model, whether the plurality of parts are suspicious or non-suspicious”. Examiner respectfully disagrees. In making this argument, Applicant cites MPEP 2111, which states that, “the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings. Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach” (Applicant’s emphasis maintained). Let us carefully consider what the speciation discloses relative to these limitations. Applicant refers us to paragraph [0051] of the instant application’s specification, which reads:
“Part and case level aggregation may be a consideration when looking at a pathologist workflow. Pathologists may report and diagnose a tissue specimen on a part level using a part-level aggregation. However, pathology reports may not include slide level observations. In some cases, reporting fields may not be seen at the slide level. Some reporting fields may only be seen at the part level, such as the number of slides in a part with ductal carcinoma in situ (DCIS), for example.”
This does not define the word “part” nor does it provide sufficient context to require a particular interpretation of “part”. Instead, this paragraph explains that pathologist workflow may include reporting and diagnosing tissue on case level, part level, or slide level. However, there is no explanation of what constitutes case level, part level, or slide level. 

On the bottom of page 10 of Applicant’s remarks, Applicant argues that: “See also Fig. 2 and paragraphs [0058]-[0065], disclosing "user workflow 200 in a clinical setting, according to an exemplary embodiment," as well as paragraphs [0078], [0080], and [0090]-[0091]. Moreover, the terms "part" or "parts" are terms of art that would be understood by one of ordinary skill consistent with the disclosures of the present specification.” Examiner respectfully disagrees. Applicant provides an explanation for an appropriate interpretation of these limitations relative to the specification. Examiner has considered all of the aforementioned paragraphs. The office appreciates this explanation but reminds applicant that claim limitations are given the broadest reasonable interpretation in light of the specification without incorporating limitations not already present in the claims (See MPEP 2106 II C). That is, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The word “part” is not explicitly defined and is not a term of art. Part means portion thereof. Applicant is invited to provide evidence proving that “part” is a term of art with a particular definition.

Thus, let us carefully consider what the independent claims require with regard to the word “part”. Independent claim 1 recites “part” in 4 clauses, which are “receiving a selection of the case, the case comprising a plurality of parts; determining, using the machine learning model, whether the plurality of parts are suspicious or non-suspicious; receiving a selection of a part of the plurality of parts; determining whether a plurality of slides associated with the part are suspicious or non-suspicious” (emphasis added). There is no mention of what the “part” is a portion of. There is no mention of what the “part” comprises. There is a recitation that “a plurality of slides associated with the part”, but “associated” is vague and does not require an interpretation that the part comprises slides. Note that the other independent claims are analogous to claim 1 in this regard and the dependent claims do not remedy these deficiencies.

Let us now consider the relevant teachings of Linhart. Paragraph 61 of Linhart recites, “In step S2, one or more samples may be processed, to prepare and digitally scan or image (e.g. produce an image of) one or more slides, as normally performed in pathological institutes and as known in the art” (emphasis added). Note that the one of plural samples is a “part”, which is comprised of one or more slides. Paragraph 93 shows that a sample is associated with a pathological case and multiple scanned slide images:

    PNG
    media_image1.png
    560
    1098
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    488
    884
    media_image2.png
    Greyscale

Paragraph 78 explains that the probability of a malignant cell is predicted for a sample (i.e. part) according to the labeling of the associated slides. Note that for the sample to be processed as such, it would need to be selected:

    PNG
    media_image3.png
    234
    551
    media_image3.png
    Greyscale

Never-the-less, paragraph 93 also teaches the selecting:

    PNG
    media_image4.png
    282
    548
    media_image4.png
    Greyscale

The claim limitations do not require an alternative interpretation.

Applicant has traversed the Official Notice provided for claims 2, 6, 12, 14, and 18. Thus, prior art references are now provided in rejecting these claims. See the rejection section below for specificity. Note that the limitations of claim 6 are not required because they are optional as specified in claim 5, which claim 6 depends from. That is, claim 5 lists “an alphanumeric output” as an optional alternative. The citations applied in rejecting claim 5 address other optional limitations of “a focus area, a contextual area, one or more measurements of suspicious tissue”; thus, a teaching for “an alphanumeric output” is not required in claim 5 or 6. Never-the-less, in the spirit of compact prosecution, claim 6 has been addressed below with a prior art reference.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 5, 7-11, 13, 15, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2020/075172 (Linhart).

As per claim 1, Linhart teaches a computer-implemented method of using at least one machine learning model to categorize a sample in digital pathology, comprising: 
receiving one or more cases, each associated with digital images of a pathology specimen, at a digital storage device (Linhart: Figs. 1, 2); 
identifying, using the machine learning model, a case of the one or more cases as ready to view; receiving a selection of the case, the case comprising a plurality of parts (Linhart: paras 14, 32, 67: “trained to perform an optimized triage of 10 pathological cases”; paras 15, 18: “ML module… examination priority (e.g., of the pathological case”; ML module In prioritizing/optimizing, the ML model indicates when a particular case is read relative to another case of lower priority; para 68: “train the ML module to route or assign specific cases to specifically selected experts according to at least one of the personal info1mation, the pathological institute's policy and the detected clinical features”; para 74; para 103: “System 1000 may include one or more ML modules”; Fig. 4); 
determining, using the machine learning model, whether the plurality of parts are suspicious or non-suspicious; receiving a selection of a part of the plurality of parts (Linhart: paras 61: “one or more samples”; Fig. 1: s2; para 78: “predict a probability a specific medical finding (e.g., a malignant cell in a sampled biopsy”; para 93: “receiving a specimen or a sample 10 of a tissue, associated with a specific pathological case… a suspected clinical condition”; para 68: “train the ML module to route or assign specific cases to specifically selected experts according to at least one of the personal info1mation, the pathological institute's policy and the detected clinical features”; para 74; para 103: “System 1000 may include one or more ML modules”; Fig. 4); 
determining whether a plurality of slides associated with the part are suspicious or non-suspicious; determining, using the machine learning model, a collection of suspicious slides, of the plurality of slides, the machine learning model having been trained by processing a plurality of training images (Linhart: para 9; paras 95, 96; para 67: “ML module, adapted to be trained (e.g., by receiving supervisory information from a human pathologist) to sort the scanned slides according to the detected ROls and clinical features.”; para 78; Fig. 1: s-2B, s-3A; para 103: “System 1000 may include one or more ML modules”; Fig. 9: 1005-1015; Fig. 4); and 
annotating the collection of suspicious slides and/or generating a report based on the collection of suspicious slides (Linhart: para 23, 27-28, 30, 39, 43; para 24: “ML module… produce the sixth suggestion, relating to a required additional examination of the at least one slide”; para 29: “ML module may be configured to produce the at least one personalized suggestion according to… the extracted slide feature”; para 37: “ML module may be configured to: produce an examination story of a pathologist's examination of a specific pathology slide”; para 75; para 80: “second report, produced by the at least one ML module”: Fig. 1: s4, s5; Fig. 9: 1020; Figs. 5-8: “ML suggestions”).

As per claim 3, Linhart teaches the computer implemented method of claim 1, wherein annotating the collection of suspicious slides further comprises: outlining at least one region around suspicious tissue; measuring a length and/or an area of the suspicious tissue; and outputting an annotation onto the collection of suspicious slides (Linhart: See arguments and citations offered in rejecting claim 1 above. “annotating” is not required because it is recited as an alternative in claim 1).

As per claim 4, Linhart teaches the computer-implemented method of claim 1, further comprising: populating the report with information about the collection of suspicious slides; and outputting the report to a user (Linhart: See arguments and citations offered in rejecting claim 1 above).

As per claim 5, Linhart teaches the computer-implemented method of claim 4, wherein information about the collection of suspicious slides comprises a focus area, a contextual area, one or more measurements of suspicious tissue, and/or an alphanumeric output (Linhart: See arguments and citations offered in rejecting claim 1 above).

As per claim 7, Linhart teaches the computer-implemented method of claim 4, wherein the report and/or visualization of a suspicious tissue comprises a detection panel, a quantification panel, and/or an annotation log (Linhart: See arguments and citations offered in rejecting claim 1 above; Fig. 1: primarily s-3A, s4, s5, s-5A).

As per claim 8, Linhart teaches the computer-implemented method of claim 7, wherein the annotation log is searchable at a case level and at a part level (Linhart: See arguments and citations offered in rejecting claim 7 above. “annotation log” is not required because it is recited as an alternative in claim 7).

As per claim 9, Linhart teaches the computer-implemented method of claim 1, further comprising: determining a complexity associated with each of the one or more cases; and prioritizing the one or more cases based on the determined complexity (Linhart: See arguments and citations offered in rejecting claim 1 above).

As per claim 10, Linhart teaches the computer-implemented method of claim 1, further comprising: sorting and/or filtering for display, using the machine learning model, the plurality of parts based on the determination of whether the plurality of parts are suspicious or non-suspicious (Linhart: See arguments and citations offered in rejecting claim 1 above).

As per claim 11, Linhart teaches the computer-implemented method of claim 1, further comprising: determining a pathology type; and generating the report based on the determined pathology type (Linhart: See arguments and citations offered in rejecting claim 1 above).

As per claims 13, 15, 16 and 17, arguments made in rejecting claims 1, 3, (4 & 5) and 9 are analogous to arguments for rejecting claims 13, 15, 16 and 17. Linhart also teaches at least one memory storing instructions; and at least one processor configured to execute the instructions to perform operations (Linhart: Fig. 2; paras 85-92).

As per claims 19 and 20, arguments made in rejecting claims 1 and 3 are analogous to arguments for rejecting claims 19 and 20. Linhart also teaches a non-transitory computer-readable medium storing instructions that, when executed by a processor (Linhart: Fig. 2; paras 85-92).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/075172 (Linhart) as applied to claims 1 and 13 above, and further in view of EP 2535757 (Ruddle).



As per claim 2, Linhart teaches the computer-implemented method of claim 1. Linhart does not teach identifying a case as ready to view comprises verifying that all slides within the case are processed and uploaded to a digital storage device. Ruddle teaches these limitations (Ruddle:

    PNG
    media_image5.png
    238
    377
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    238
    380
    media_image6.png
    Greyscale

  
    PNG
    media_image7.png
    185
    381
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    372
    565
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    355
    405
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    459
    432
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    501
    473
    media_image11.png
    Greyscale

; also see paras 20, 23, 49).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Ruddle into Linhart since Linhart suggests a system for case, sample, and slide review by a pathologist in general and Ruddle suggests the beneficial use of a system for case, sample, and slide review by a pathologist wherein a case is identified as ready to review when all slides within the case are processed and uploaded to a digital storage device “so that at least a low magnification image of any part of any of those slides will be available for display”(Ruddle: para 82) in the analogous art of a system for case, sample, and slide review by a pathologist. The teachings of Ruddle can be incorporated into Linhart in that a case is identified as ready to review when all slides within the case are processed and uploaded to a digital storage device. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 14, arguments made in rejecting claim 2 are analogous to arguments for rejecting claim 14.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/075172 (Linhart) as applied to claim 1 above, and further in view of WO 2020132363 (Rhodes).

As per claim 6, Linhart teaches the computer-implemented method of claim 5. Linhart does not teach the alphanumeric output comprises a binary indication of a presence of one or more biomarkers within the tissue. Rhodes teaches these limitations (Rhodes: 

    PNG
    media_image12.png
    64
    540
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    438
    545
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    680
    736
    media_image14.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Rhodes into Linhart since Linhart suggests a system to facilitate cancer detection by pathologist based on biomarker in general and Rhodes suggests the beneficial use of a system to facilitate cancer detection by pathologist based on biomarker wherein the binary status of the biomarker is reported as to “indicate the statuses for a plurality of biomarkers” (Rhodes: para 84) in the analogous art of a system to facilitate cancer detection by pathologist based on biomarker. The teachings of Rhodes can be incorporated into Linhart in that the binary status of the biomarker is reported. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.
	
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/075172 (Linhart) as applied to claims 1 and 13 above, and further in view of US 2022/0051771 (Lyman).

As per claim 12, Linhart teaches the computer-implemented method of claim 1. Linhart does not teach determining, using the machine learning model, a plurality of features based on the digital images associated with the case; determining, using the machine learning model, a plurality of partial reports using the plurality of features; and determining the report based on the plurality of partial reports. Lyman teaches these limitations (Lyman: Figs. 13A-13C and associated text in abstract and paras 320-323, 331-335, 351-355, 368-373, 409; 

    PNG
    media_image15.png
    556
    839
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    586
    792
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    576
    774
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    583
    819
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    76
    396
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    267
    394
    media_image20.png
    Greyscale



    PNG
    media_image21.png
    328
    394
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    486
    391
    media_image22.png
    Greyscale
).
Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Lyman into Linhart since Linhart suggests a machine learning system that facilitates disease detection by a specialist and generates a report on findings in general and Lyman suggests the beneficial use of a machine learning system that facilitates disease detection by a specialist and generates a report on findings wherein the report is generated as partial reports which are combined in a final report since “if a radiologist were to rely on a template report document filled with the default language for all anatomical features, they might accidentally forget to double-check and/or change one of the sections to reflect an abnormality present in the scan. The proposed invention automatically populates a preliminary report with this default language only for anatomical features that are automatically determined to have no abnormalities based on inference data generated via a computer vision model applied to a medical scan, requiring that the radiologist verifies each corresponding section is indeed normal, and enabling the radiologist to supply additional text and/or edits as needed for sections that include abnormalities and/or for sections that were mistakenly identified as normal.” (Lyman: para 322) in the analogous art of a machine learning system that facilitates disease detection by a specialist and generates a report on findings. The teachings of Lyman can be incorporated into Linhart in that the report is generated as partial reports which are combined in a final report. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 18, arguments made in rejecting claim 12 are analogous to arguments for rejecting claim 18.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662